      Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 1 of 40 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA


CYNTHIA WOOLWINE,
INDIVIDUALLY AND AS THE NEXT
FRIEND OF MINOR E.G.W.                                         CLASS ACTION COMPLAINT
AND ON BEHALF OF ALL OTHERS                                    JURY TRIAL DEMANDED
SIMILARLY SITUATED,
                                                                        5:21-cv-00418
       Plaintiffs,

v.

McKINSEY AND COMPANY, INC.
McKINSEY AND COMPANY, INC. UNITED STATES,
McKINSEY AND COMPANY, INC., WASHINGTON, D.C.,


       Defendants.

                                 CLASS ACTION COMPLAINT

       NOW COME Plaintiffs and Putative Class Representative CYNTHIA WOOLWINE, as

the next friend of MINOR E.G.W., individually and on behalf of all others similarly situated

nationwide, hereby filing their Complaint against McKinsey & Company, Inc., McKinsey &

Company, Inc. United States and McKinsey & Company, Inc., Washington, D.C. for damages,

equitable, statutory, and injunctive relief. In support thereof, Plaintiffs state as follows:

                                        INTRODUCTION

       1.      Like thousands of children born every year, minor E.G.W. was born dependent on

opioids. Prenatal exposure to opioids injured minor E.G.W. causing severe withdrawal symptoms,

and lasting developmental impacts.

       2.      Defendants’ substantially contributed to minor E.G.W.’s injuries by masterminding

an industry-wide conspiracy aimed at increasing their clients’ profits through an illegal scheme

that fueled the genesis and continuation of minor E.G.W.’s mother’s fatal addiction.
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 2 of 40 PageID #: 2




       3.      The first days of minor E.G.W.’s life was excruciatingly painful and agonizing as

doctors weaned the newborn baby from in utero opioid exposure.

       4.      Minor E.G.W. will require years of treatment and counseling to deal with the effects

of prenatal exposure and its lifelong impact upon E.G.W.’s health, self-esteem, and education and

earnings capacity. Minor E.G.W. is a casualty of the opioid crisis that has ravaged West Virginia

due to the tortious conspiracy and negligence of         McKinsey, and the nuisance caused by its

wrongful conduct.

       5.      Upon information and belief, minor E.G.W.’s mother consumed opioids

manufactured or distributed by consultancy clients of the Defendant.

       6.      Defendant McKinsey, a preeminent global business consultancy, dispensed advice

to Johnson & Johnson, Purdue, Endo, Amerisource Bergen, among others, that drove the Opioid

Crisis of which the Plaintiff is a victim, and whose injuries were proximately caused by the acts

and omissions of Defendant McKinsey.

       7.      Defendant McKinsey provided a wide array of consultancy services to certain

manufacturers and distributors working together to alter the standard care for patients experiencing

pain which proximately caused injury to the Plaintiff.

       8.      Defendant McKinsey skillfully crafted communications and developed campaigns

for and on behalf of manufacturers and distributors deliberately intended to deflect and diffuse

anti-Opioid messages to benefit manufacturers and distributors, alike, in terms of enhanced sales

and increased profits. McKinsey is also responsible for exacerbating and fueling both the

diversionary-opioid and prescription-opioid markets, and for proximately causing injury to the

Plaintiff by reason of the fact that Plaintiff’s birth mother became addicted to the products

manufactured by McKinsey client Endo and prescribed to her during a time period following



                                                 2
      Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 3 of 40 PageID #: 3




dissemination of aforementioned McKinsey-created materials.

       9.      Similarly, McKinsey is responsible and liable for causing injury to the Plaintiff

because the Plaintiffs’ birth mother, during the first trimester of pregnancy was using J&J, Purdue

and Endo products purchased from the diversionary market that was both exacerbated and fueled

by the McKinsey’s work product.

       10.     Defendant McKinsey developed and implemented sales strategies that proximately

caused the Plaintiffs’ injuries because the doctor who prescribed the Plaintiffs’ birth mother the

Percocet that began her addiction was targeted by the marketing strategies to be amenable to be

persuaded into prescribing the more potent, more profitable, and more addictive products offered

by the Defendants’ clients.

       11.     Defendant McKinsey developed and implemented sales strategies that proximately

caused the Plaintiffs’ injuries because the Plaintiff’s birth mother consumed opioids from the

diversionary market that supplied from the high decile doctors targeted by the sales strategies

developed by McKinsey.

       12.     Defendant McKinsey developed and implemented a marketing strategy that drove

the diversionary market which proximately caused the Plaintiffs’ injuries by supplying an illegal

market that continued to fuel the birth mothers’ addiction even after gestation began.

       13.     Defendant McKinsey misled the federal government in its report regarding the

Opioid Crisis by identifying completely ignoring the prevalence of NAS and instead directing

blame to mothers of NAS victims.

       14.     Defendant participated in a conspiracy to violate federal and state laws regulating

the distribution of opioids.

       15.     Plaintiffs bring this class action to seek the equitable relief of medical monitoring



                                                 3
      Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 4 of 40 PageID #: 4




to provide this class of infants the monitoring of developmental issues that will almost inevitably

appear as they grow older and equitable relief in the form of funding for services and treatment.

       16.     Defendants thus intentionally and negligently created conditions in which vast

amounts of opioids have flowed freely from drug manufacturers to innocent patients who became

addicted, to opioid abusers, and even to illicit drug dealers - with distributors regularly fulfilling

suspicious orders from pharmacies and clinics, who were economically incentivized to ignore “red

flags” at the point of sale and before dispensing the pills.

       17.     Defendants’ wrongful conduct has allowed billions of opioid pills to be diverted

from legitimate channels of distribution into the illicit black market in quantities that have fueled

the opioid epidemic in West Virginia which in turn contributed to the diversionary market

throughout the U.S. This is characterized as “opioid diversion.” Acting against their common law

and statutory duties, Defendants have created an environment in which opioid diversion is

rampant. As a result, unknowing patients and unauthorized opioid users have ready access to illicit

sources of diverted opioids.

       18.     For years, Defendants and their agents have had the ability to substantially reduce

the consequences of opioid diversion, including the dramatic increase in the number of infants

born with NAS. All the Defendants in this action share responsibility for perpetuating the epidemic

and the exponential increase in the number of infants afflicted with NAS.

       19.     Defendants have foreseeably caused damages to minor E.G.W. and Class Members

including the costs of neo-natal medical care, additional therapeutic, prescription drug purchases

and other treatments for NAS afflicted newborns, and counseling and rehabilitation services after

birth and into the future. Plaintiffs bring this civil action for injunctive relief, compensatory

damages, statutory damages, and any other relief allowed by law against the Defendant opioid



                                                  4
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 5 of 40 PageID #: 5




drug distributors, retailers, and manufacturers that, by their actions and omissions, knowingly or

negligently have distributed and dispensed prescription opioid drugs in a manner that foreseeably

injured and continues to injure minor E.G.W. and the Class.

                                           PARTIES

       A.      Plaintiffs

       20.     Plaintiff Cynthia Woolwine is a resident of Oceana, Wyoming County, West

Virginia. Plaintiff is the next friend of minor E.G.W.

       21.     Plaintiff was prescribed opioid drugs during pregnancy, which lead to NAS

Symptoms in minor E.G.W. Plaintiff worked as a medic for two decades. She developed carpal

tunnel and compression fractures likely due to patient lifting and was granted disability in 2017.

Plaintiff became a patient of Dr. Derakshan in 2003, who prescribed her Lortab and Endocet

starting in 2004 in the amounts of “120 Lortabs per month and 180 of Endocet or Percocet”. She

later moved on to other prescribers such as Dr. Muscari and Dr. Jafary around 2010. Soon, she

began buying pills from the street after developing a tolerance to her prescriptions. Around 2

months into her pregnancy with minor E.G.W., Plaintiff was moved to buprenorphine treatment

(Suboxone and Subutex) by Dr. Jafary and continues to be on buprenorphine today.

       22.     Plaintiff’s prescription history includes Nucynta (first prescribed August 2009),

Oxycodone (prescribed from February 2010 to July 2010), Endocet (prescribed at various times

between 2008 and 2010). Hydrocodone (prescribed September 2008 to Juy 2009, and again August

through October 2010), Suboxone (prescribed in November 2010, June 2011 through October

2011, February 2012 through August 2012 (the time of E.G.W.’s birth), and January 2015 through

May 2019), and Buprenorphine/Naloxone (prescribed in 2019). Plaintiff received her prescriptions

from the Westside Pharmacy (now d/b/a Renegade Pharmacy) in Oceana, WV. Her physicians



                                                5
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 6 of 40 PageID #: 6




included Dr. Iraj Derakhshan (September 2008 to July 2010), Dr. Michael Muscari (August 2010

through October 2010), Dr. Hassan Jafary (August 2010 through April 2012), Dr. John Justice

(February 2012 through January 2013), and Dr. Ernesto Manuel (January 2013 through 2017).

       23.     Minor E.G.W., born November 14, 2012, at Raleigh General Hospital in Beckley,

WV, and suffered NAS at birth. Minor E.G.W. was born several weeks premature by emergency

C-Section due to low amniotic fluid. Minor E.G.W. was born with a low birth weight of

approximately 4 lbs, 9.3 oz. Minor E.G.W. experienced many of the known NAS symptoms such

as difficulty swallowing, muscle stiffness, and tremors. Minor E.G.W. had issues with her vision,

as well as continued acid reflux problems that cause her to have poor eating and therefore poor

weight gain. Now eight years old, she weighs only around 40 pounds. Minor E.G.W. experienced

developmental delays, and continues to struggle with diagnosed ADHD which causes difficulty

focusing in school and in social settings.

       24.     Minor E.G.W. and Putative Class members are individuals who have suffered

Neonatal Abstinence Syndrome as a result of exposure to opioids in utero. This drug exposure

provides minor E.G.W. the right to sue, through her next friend and guardian, for damages under

product liability, express warranty, implied warranty of fitness for a particular purpose, implied

warranty of merchantability, nuisance, negligence, and gross negligence.

       25.     Minor E.G.W. and Putative Class Members directly and foreseeably sustained all

damages alleged herein. Categories of past and continuing sustained damages include, inter alia:

(1) costs for providing treatment of infants born with opioid-related medical conditions like NAS;

(2) equitable relief of medical monitoring, testing and treatment for latent dread diseases associated

with NAS (3) costs for providing ongoing medical monitoring care into a Court administered fund,

additional therapeutic and prescription drug purchases, and other treatments; (4) costs for



                                                  6
      Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 7 of 40 PageID #: 7




providing treatment, counseling and rehabilitation services; and (5) costs associated with providing

care for children whose parents suffer from opioid-related disability or incapacitation, including

foster care services.

       26.     Minor E.G.W. and the Putative Class Members have suffered and continue to suffer

these damages directly. Plaintiffs and Putative Class Representatives also seek the means to abate

the epidemic Defendants’ wrongful and/or unlawful conduct has created.

                                             DEFENDANT

       27.     Upon information and belief, McKinsey & Company, Inc. (“McKinsey & Co.”)

maintains a principal place of business in New York, New York, and it is incorporated under the

laws of the State of Delaware.      During all relevant times, McKinsey & Co. has provided

consultancy services to manufacturers and distributors of a wide variety of opioid products, all of

whom are complicit and responsible for the shipment of substantial amounts of prescription

opioids into West Virginia.

       28.     Upon information and belief, McKinsey & Company, Inc.- United States

(“McKinsey-US”) maintains principal place of business in New York, New York, and it is

incorporated under the laws of the State of Delaware. During all relevant times, McKinsey-US

has provided consultancy services to manufacturers and distributors, all of whom are complicit

and responsible for the shipment of substantial amounts of prescription opioids into West Virginia.

       29.     McKinsey & Company, Inc.- District of Columbia (“McKinsey-DC”) maintains a

principal place of business in New York, New York, and it is incorporated under the laws of the

State of Delaware. During all relevant times, McKinsey-DC has provided consultancy services to

manufacturers and distributors, all of whom are complicit and responsible for the shipment of

substantial amounts of prescription opioids into West Virginia.



                                                 7
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 8 of 40 PageID #: 8




         30.   Defendants McKinsey & Co, McKinsey- US and McKinsey-DC will be

collectively referred as “McKinsey.”

                                         CO-CONSPIRATORS

   31.         Co-Conspirator AmerisourceBergen Corporation, upon information and belief,

maintains a principal place of business in Pennsylvania, and it is incorporated under the laws of

Delaware. During all relevant times, AmerisourceBergen has assiduously sought, implemented

and compensated McKinsey in connection with its provision of consultancy services leading to

the shipment of substantial amounts of prescription opioids to providers and retailers situated in

the State of West Virginia.


         32.   Co-Conspirator Cephalon, Inc. (“Cephalon”), upon information and belief,

maintains a principal place of business in Frazer, Pennsylvania, and it is organized under the laws

of the State of Delaware. Cephalon manufactures, promotes, sells, and distributes opioids such as

Actiq and Fentora in the U.S. and West Virginia. Actiq and Fentora have been approved by the

FDA only for the “management of breakthrough cancer pain in patients 16 years of age and older

who are already receiving and who are tolerant to opioid therapy for their underlying persistent

cancer pain.” In 2008, Cephalon pled guilty to a criminal violation of the Federal Food, Drug and

Cosmetic Act for its misleading promotion of Actiq and two other drugs and agreed to pay $425

million. Cephalon, Inc. has assiduously sought, implemented, and compensated McKinsey in

connection with its provision of consultancy services leading to           substantial amounts of

prescription opioids to providers and retailers in the State of West Virginia.

         33.   Co-Conspirator Teva Pharmaceutical Industries, Ltd. (“Teva Ltd.”) is, upon

information and belief, an Israeli corporation with its principal place of business in Petah Tikva,

Israel. Related entity Teva Pharmaceuticals USA, Inc. (“Teva USA”) is, upon information and


                                                 8
        Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 9 of 40 PageID #: 9




belief, a wholly- owned subsidiary of Teva Ltd., and it is a Delaware corporation with its principal

place of business in Pennsylvania. Teva USA acquired Cephalon in October 2011. Teva derived

direct and indirect pecuniary benefit from McKinsey’s professional advice and consultancy

services that Cephalon sought, implemented and paid for; the objective was to make more money

from the inordinate —unconscionable-- amounts of prescription opioids being distributed to

providers and retailers operating within the State of West Virginia.

         34.   Together, co-Conspirators Teva Ltd., Teva USA, Cephalon, and McKinsey

collaborated and colluded to market and sell Cephalon products in the United States.

         35.   Teva Ltd. is the entity responsible for s all of Cephalon’s sales and marketing

activities within the United States, through related entity Teva USA. Teva Ltd. and Teva USA

publicize and promote Actiq and Fentora as being Teva products. Teva USA sells all former

Cephalon branded products through its “specialty medicines” division. The FDA-approved

prescribing information and medication guide (the Guide”), which is distributed with Cephalon

opioids marketed and sold in West Virginia, discloses that the Guide was submitted by Teva USA,

and it explicitly directs physicians to contact Teva USA to report adverse events.

         36.   Teva Ltd. has directed Cephalon to disclose that it is a wholly-owned subsidiary of

Teva Ltd. on prescription savings cards distributed throughout West Virginia, certifying that Teva

Ltd. would be responsible for covering certain described co-pay costs.          All of Cephalon’s

promotional websites, including those for Actiq and Fentora, prominently display Teva Ltd.’s

logo.

         37.   Teva Ltd.’s financial reports list Cephalon’s and Teva USA’s sales as its own; all

financials are consolidated. Through interrelated corporate structures, Teva Ltd. operates in West

Virginia and the rest of the United States. through its two subsidiaries Cephalon and Teva USA.



                                                 9
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 10 of 40 PageID #: 10




The United States. is the largest of Teva Ltd.’s global markets, representing 53% of its global

revenue in 2015; significantly, were it not for the existence of subsidiaries Teva USA and

Cephalon, Inc., Teva Ltd. would be constrained to conduct its business operations from West

Virginia only. Upon information and belief, Teva Ltd. directs and controls the business practices

of Cephalon and Teva USA, and the profits of these two subsidiaries directly and exclusively inure

to the benefit of Teva Ltd. as controlling shareholder. (Teva Ltd., Teva USA, and Cephalon, Inc.

Are sometimes hereinafter collectively referred to as “Cephalon.”)

          38.   Co-Conspirator Janssen Pharmaceuticals, Inc. (“Janssen”), upon information and

belief, a Pennsylvania corporation that maintains a principal place of business in Titusville, New

Jersey.

          39.   Janssen is a wholly owned subsidiary of Johnson & Johnson (“J&J”).

          40.   J&J is a New Jersey corporation with its principal place of business in New

Brunswick, New Jersey.

          41.   Ortho-McNeil-Janssen Pharmaceuticals, Inc., now known as Janssen, is a

Pennsylvania corporation with its principal place of business, like Janssen, located in Titusville,

New Jersey.

          42.   J&J is the only company that owns more than 10% of Janssen’s stock, and J&J (not

Janssen) corresponds with the FDA regarding Janssen’s products.

          43.   Upon information and belief, J&J controls the sale and development of Janssen’s

drugs and Janssen’s profits inure directly and exclusively to J&J’s benefit.              (Janssen

Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica, Inc.,

and J&J hereinafter are sometimes collectively referred to as “Janssen.”).

          44.   Janssen manufactures, promotes, sells, and distributes drugs including but not



                                                10
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 11 of 40 PageID #: 11




limited to the opioid Duragesic, in the United States, including West Virginia. Before 2009,

Duragesic accounted for at least $1 billion in annual sales.

       45.     Until January 2015, Janssen developed, marketed, and sold opioids under the names

Nucynta and Nucynta ER. Together, Nucynta and Nucynta ER accounted for $172 million in sales

in 2014.

       46.     Co-Conspirator Endo Health Solutions Inc. (“Endo Health”) is, upon information

and belief, a Delaware corporation that maintains a principal place of business in Malvern,

Pennsylvania. Endo Pharmaceuticals Inc. (“Endo Pharma”) is, upon information and belief, a

Delaware corporation that maintains a principal place of business in Malvern, Pennsylvania, and

Endo Pharma is a wholly- owned subsidiary of Endo Health,. and (Endo Health Solutions Inc. and

Endo Pharmaceuticals Inc. hereinafter are sometimes collectively referred to as “Endo.”).

       47.      Endo develops, markets, and sells prescription drugs, including the opioids under

the names Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States, including West

Virginia. Opioids account for nearly $403 million of Endo’s overall revenues of $3 billion in

2012. Opana ER accounted for $1.15 billion in revenue from 2010 and 2013, and it accounted for

10% of Endo’s total revenue in 2012.

       48.     Endo also manufactures and sells generic opioids such as oxycodone,

oxymorphone, hydromorphone, and hydrocodone products throughout the United States, including

West Virginia, either by itself and through its subsidiary, Qualitest Pharmaceuticals, Inc.

       49.     Co-Conspirator J&J either was at relevant times or currently owner and operator

of wholly owned subsidiaries Janssen, Noramco, Inc. and Tasmanian Alkaloids,

       50.     J&J sought out, implemented, and paid for McKinsey’s the professional advice and

consultancy services, for purposes of making more money and profits from the shipment of



                                                11
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 12 of 40 PageID #: 12




opioids to West Virginia, in addition to cultivating and exploiting and, thereby, monetizing J&J’s

world-wide narcotics franchise. J&J is liable for conspiring with McKinsey, Purdue, Endo,

Cephalon and Amerisource Bergen.

       51.        Cephalon, Janssen, Endo, J&J, Teva and McKinsey are collectively referred to

hereinafter as the “Co-Conspirators”.

                                   JURISDICTION AND VENUE

       52.        Jurisdiction of this Court arises under 28 U.S.C. § 1332(a) as the parties are citizens

of different states and the amount in controversy exceeds $75,000.00, exclusive of attorney’s fees

and costs.

       53.        This Court is also vested with jurisdiction by virtue of the Class Action Fairness

Act, 28 U.S.C. § 1332(d). Minimal diversity exists between named Plaintiffs of this putative class

action, citizens of the State of West Virginia, and Defendants. The proposed class exceeds 100

persons. Further, the amount in controversy exceeds $5,000,000.00.

       54.        Defendants have, alone and in combination, systematically, individually, jointly,

and severally engaged in conduct and activities over a period of years in West Virginia and are the

proximate cause of all of the damages sustained by Plaintiffs, minor E.G.W. and the Class, all of

which form the bases of the causes of action in this Complaint as against Defendants. Defendants

have committed multiple torts and breaches within the State of West Virginia, repeatedly and

systematically.

       55.        Defendants, for a long time, repeatedly and systematically, have substantial

contacts and business relationships within West Virginia and its patients and citizens, including

consensual relationships and contracts performed within West Virginia, some or all of which form

the basis of the causes of action in this Complaint as against Defendants.



                                                    12
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 13 of 40 PageID #: 13




       56.     This Court has personal jurisdiction over Defendants, each of which has committed

torts, in part or in whole, within the State of West Virginia, as alleged herein. Moreover,

Defendants have substantial contacts and business dealings directly within West Virginia by virtue

of their actions and commissions in connection with distribution, dispensing, and marketing and

sales, of prescription opioids. All causes of action herein relate to Defendants’ wrongful actions,

conduct, commissions, and omissions committed against Plaintiffs, minor E.G.W. and the Class,

and the consequences and damages related to said wrongful actions, conduct, and omissions.

       57.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial

part of the events giving rise to the claims occurred in the Southern District of West Virginia.



     FACTUAL ALLEGATIONS OF DEFENDANTS’ CONSPIRATORIAL CONDUCT

       58.     Beginning in the mid-1990s, opioid manufacturers pursued aggressive sales

strategies to increase sales of their prescription opioids, a plan that resulted in a dramatic rise in

opioid prescriptions in West Virginia. The rise in opioid prescriptions caused an equally

devastating rise in opioid use disorder, dependence, addiction, and overdose deaths; as well as a

dramatic increase in instances of Neonatal Abstinence Syndrome (“NAS”), in which children born

to opioid addicted mothers suffer both acute and long-lasting physical, psychological, and

developmental injury.

       59.     Children born with NAS suffer the effects of the opioid epidemic from the moment

of birth, experiencing acute withdrawals and a higher risk of birth defects immediately. As these

children with NAS age, they will experience significant behavioral, developmental, and

psychological symptoms on their way to adulthood. These children will require long-term care.

       60.       Prescription opioids continue to kill hundreds of people across West Virginia



                                                 13
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 14 of 40 PageID #: 14




every year. Thousands more suffer from negative health consequences short of death and countless

others have had their lives ruined by a friend or family member’s addiction or death.      Every

community in West Virginia suffers from the opioid crisis of addiction and death. Thousands

more babies are born with NAS in West Virginia every year as the Opioid Crisis continue

unabated. Every community in West Virginia carries the burden of caring for, educating, and

raising the vast number of children born with NAS in the state each year.

       61.     West Virginia has one of the highest incidences of NAS Births in the nation.

According to statistics from the West Virginia Department of Health and Human Resources

(“WVDHHR”), West Virginia recorded 50.6 NAS births per 1,000 babies born in the state in 2016-

2018 alone. Intrauterine drug exposure rates, the underlying cause of NAS, are even higher in West

Virginia, recorded at 143 instances per 1,000 births according to WVDHHR statistics.

       62.     These alarming numbers of NAS births in West Virginia could not have been

possible without McKinsey’s advice to Purdue and co-conspirators. According to the DEA

ARCOS database (“ARCOS Data”), which tracks shipments of all opioid drugs from labelers and

distributors to pharmacies on a national basis, between 2006 and 2012, the number of opioid drugs

in West Virginia surged to unprecedented levels as McKinsey’s advice was put into practice first

by Purdue, and later co-conspirators. According to this data, the number of Purdue opioids shipped

to West Virginia during these years amounted to 952,781,390 milligrams of morphine equivalent

(“MME”), or 16,919,660 individual pills or “total dosage units” (“TDU”). When divided by

population, this equals to 515mg of morphine equivalent for each man, woman, and child in West

Virginia.

       63.     As McKinsey emulated Purdue’s success in advice to Co-Conspirators, these

companies similarly experienced wild profits in West Virginia as prescriptions and demand for



                                               14
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 15 of 40 PageID #: 15




their opioid drugs increased. According to ARCOS data, between 2006 and 2012, co-conspirators

sent shockingly large amounts of powerful opioid drugs to pharmacies in West Virginia. During

this time frame Janssen Pharmaceuticals shipped 328,373,951 MME or TDU; Endo shipped

229,710,534 MME or 8,453,120 TDU; Teva shipped 196,953,618 MME or 11,679,117 TDU; and

Cephalon shipped 662,272 MME or 8,776 TDU to pharmacies, and ultimately, the citizens of West

Virginia. The proliferation of opioids around the state and the profits of McKinsey and co-

conspirators correlates directly with the increase in children born in West Virginia with NAS.

           64.   McKinsey diligently advised entities involved with the manufacturing and sale of

opioids on how to maximize profits by generating the maximum number of prescriptions for opioid

drugs, thereby contributing to the opioid crisis and high rates of children born with NAS in West

Virginia.

           65.   McKinsey is one of the world’s largest consulting companies. Its partners work

worldwide for corporations and governments across diverse industries. Its influence is vast because

of its “best-in-class" reputation. McKinsey sells the notion that it can take whatever a company or

government is doing and make them do it better.

           66.   Class members bring this action against McKinsey for the consulting services it

provided to opioid companies in connection with designing the companies’ marketing plans and

programs that helped cause and contributed to the opioid crisis. McKinsey sold its ideas to

OxyContin maker Purdue Pharma, L.P. (“Purdue”) for more than fifteen years, from 2004 to 2019,

including before and after Purdue’s 2007 guilty plea for felony misbranding.

           67.   McKinsey advised Purdue and other manufacturers to target prescribers who write

the most prescriptions, for the most patients, and thereby make the most money for McKinsey’s

clients.



                                                15
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 16 of 40 PageID #: 16




           MCKINSEY’S ADVICE SPURS OPIOID PRESCRIPTION DEMAND

       68.     McKinsey’s advice to co-conspirators allowed the opioid crisis to worsen to its

current level. McKinsey advised co-conspirators to do whatever it took to proliferate opioid

prescriptions in order to maximize their profits, regardless of the cost to the public. Notably,

McKinsey’s strategy of targeting the highest prescribing physicians proved so successful that sales

of Purdue’s opioid drugs surged, as did demand for opioid drugs in general. McKinsey replicated

this strategy in advice to the co-conspirators, who similarly experienced an uptick in sales. With

this, West Virginia saw an even larger surge in opioid addiction, overdose deaths, and instances

of children born with NAS.

       69.     Class members have identified a multitude of documents indicating that on

McKinsey’s advice, Purdue’s sales force engaged in targeted high prescribing physicians in an

effort to increase opioid prescription volume. Ranked lists of all Purdue-branded opioid

prescribing physicians known to Purdue (the “Physicians Universe” list), lists of physicians ranked

by prescription writing volume of Purdue branded Drugs, and more highly targeted lists designated

as “Cores” and “Super Cores”, listing the most prolific opioid prescribers in the country, were

disseminated monthly to Purdue sales teams around the country. The “Physician Universe” list,

for example, was divided into columns organizing physicians by value to Purdue’s bottom line,

with columns listing doctors’ “Total Portfolio Value”, “Oxycontin Value Ranking” and “Butrans

Value Ranking”. In emails to sales staff, rules governing contact and frequency of sales visits to

these physicians, as well as goals for prescription volume were set forth. The sales teams were

encouraged to place multiple calls per month to the highest decile providers in their territories, in

attempts to increase the number of opioid scripts written, and perversely incentivized by bonuses

which correlated directly with these numbers.



                                                 16
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 17 of 40 PageID #: 17




        70.      For doctors listed as “Very High Potential” opioid prescribers in the “Super Core”

lists, Purdue ordered its sales team to make visits to these doctors every week. An additional, top-

secret Purdue physician list code named “Region Zero” listed the exact prescriptions, units,

dosages, and dollars of revenue generated by doctors whom Purdue themselves had identified as

being likely involved in opioid misuse and diversion. Purdue directed its sales representatives to

avoid doctors on this list, while neglecting to inform physicians they had been placed on the list.

Purdue directed its sales representatives to avoid doctors on this list, while neglecting to inform

physicians they had been placed on the list. Company executives told the Los Angeles Times in a

2013 interview that Purdue had reported about 8% of the doctors on the “Region Zero” list to

authorities. 1

        71.      The doctors who prescribed Plaintiff opioid drugs appeared on these physician

targeting lists compiled by Purdue. Dr. Hasan “Nick” Jafary, who was Plaintiff’s doctor at the time

of her pregnancy with E.G.W., is flagged by Purdue in these lists as an Oxycontin and Butrans

“Super Core” target, with a total prescription market potential designation of “high”. A 2013

healthcare provider target list indicates that Purdue called Dr. Jafary often multiple times per

month during Ms. Woolwine's pregnancy with child E.G.W.'s birth. Dr. Michael Muscari, who

prescribed Plaintiff Hydrocodone with Acetaminophin tablets in 2010, prior to her pregnancy, is

similarly designated as a “high” total prescription market potential prescriber in Purdue’s “Super

Core” physician lists. Dr. Iraj Derakhshan, who prescribed plaintiff the opioids Endocet and

Hydrocodone with Acetaminophen tablets between 2008 and 2009, Nucynta in 2009, and

Oxycodone in 2010, prior to her pregnancy with child E.G.W., is identified in Purdue’s physician




1
 See “OxyContin maker closely guards its list of suspect doctors”, Los Angeles Times, published August 11, 2013.
https://www.latimes.com/local/la-me-rx-purdue-20130811-story.html.

                                                       17
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 18 of 40 PageID #: 18




targeting lists as a “Region Zero” prescriber, which is Purdue's internal nomenclature for its roster

of physicians suspected of recklessly prescribing to addicts or dealers.

       72.     Beginning as early as 2004, and continuing for over a decade, McKinsey advised

Purdue and other pharmaceutical companies (including Johnson & Johnson, Endo, and Cephalon)

on how to increase prescriptions and sales of their opioid drugs.

       73.     McKinsey’s initial advice revolved around competitors working together in

leveraging the promotion of changes in the standard of care to drive demand for the Opioid

Industry as a whole. That advice clearly was a success.

       74.     Early in their relationship, McKinsey advised Purdue that it could increase

OxyContin sales through physician targeting and specific messaging to prescribers. These

McKinsey strategies formed the pillars of Purdue’s sales tactics for the next fifteen years.

       75.     In 2008, McKinsey worked with Purdue to develop its FDA mandated risk

evaluation and mitigation strategy (“REMS”). McKinsey advised Purdue to “band together” with

other opioid manufacturers toward a class REMS to “formulate arguments to defend against strict

treatment by the FDA.” Ultimately, the FDA adopted a class-wide REMS that resulted in high-

dose OxyContin remaining subject to the same oversight as lower-dose opioids.

       76.     In 2009, Purdue hired McKinsey to increase “brand loyalty” to OxyContin.

McKinsey recommended the best ways to ensure loyalty to the brand by targeting specific patients,

including patients new to opioids, and developing targeted messaging for specific prescribers.

       77.     Purdue thereafter adopted McKinsey’s proposed prescriber messaging and patient

targeting advice and incorporated them into Purdue’s marketing and sales strategies.

       78.     In 2013, McKinsey conducted another analysis of OxyContin growth opportunities

for Purdue and laid out new plans to increase sales of OxyContin. Among the key components of



                                                 18
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 19 of 40 PageID #: 19




McKinsey’s plan adopted by Purdue were to:

       a.        focus sales calls on high-volume opioid prescribers, including those who wrote as

many as 25 times as many OxyContin scripts as their lower volume counterparts;

            a.   Remove sales representative discretion in targeting prescribers;

            b. Focus Purdue’s marketing message to titrate to higher, more lucrative dosages;

            c.   Significantly increase the number of sales visits to high volume prescribers; and

            d. Create an “alternative model for how patients receive Oxycontin” including direct
             to patients and pharmacies, to help address the “product access” problem.

       79.       Purdue approved McKinsey’s plan, and together with McKinsey, moved to

implement the plan to “Turbocharg[e] Purdue’s Sales Engine,” under the name Evolve 2

Excellence (“E2E”). E2E significantly increased Purdue’s opioid sales, in particular, for

OxyContin.

       80.       McKinsey partners participated as part of an Executive Oversight Team and Project

Management Office, reporting to Purdue’s Executive Committee, the Purdue board, and with the

Sacklers, individually. McKinsey worked side by side with Purdue and helped Purdue plan and

implement E2E, assisting with sales representative training, productivity, messaging, and call

plans, IT systems, promotional strategies, and market forecasting.

       81.       In developing the targeted messaging to increase sales of OxyContin, McKinsey

conducted significant market research, including through “ride-alongs” with Purdue sales

representatives to learn how they promoted OxyContin. McKinsey carefully monitored Purdue

sales representatives and provided guidance on prescriber messaging and adhering to target

prescriber lists. McKinsey advised that sales representatives do more to promote the so-called

abuse deterrent properties of a reformulated version of OxyContin to address prescriber concerns

about abuse risk.


                                                 19
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 20 of 40 PageID #: 20




       82.     When a large pharmacy chain took steps to scrutinize suspicious opioid orders,

McKinsey stressed to Purdue’s owners the “need to take action” on this “urgent” issue affecting

OxyContin. McKinsey told Purdue’s owners to engage in senior level discussions with the

pharmacy chain, increase efforts with patient advocacy groups to clamor against dispensing limits,

and accelerate considerations of an alternative distribution channel, such as delivering OxyContin

directly to patients through mail-order pharmacies.

       83.     After E2E, McKinsey continued to work with Purdue, including on a project that

identified the growing addiction crisis as a profit-making opportunity. McKinsey told Purdue that

it should strive to become a provider across the spectrum of drug abuse and addiction because of

the opportunities it presented. McKinsey advised Purdue to get into the manufacturing and

marketing of opioid rescue and treatment medications in order to profit from the realities of

dependence, addiction, and misuse. Indeed, in 2018, Purdue owner Dr. Richard Sackler received

a patent for a drug to treat opioid addiction.

       84.     McKinsey also partnered with Purdue to test a program called FieldGuide, a

proprietary software that McKinsey sought to license to other manufacturers. This software would

enable other opioid manufacturers to target and aggressively pursue high-volume prescribers.

       85.     McKinsey continued to design and develop ways that Purdue could increase sales

of OxyContin well after the opioid epidemic peaked. One proposal McKinsey recommended was

for Purdue pay “additional rebates on any new OxyContin related overdose or opioid use disorder

diagnosis.” McKinsey advised Purdue on its strategies to obtain and maintain broad formulary

coverage for OxyContin with insurers and pharmacy benefit managers, even as payors began

reducing coverage for OxyContin as the opioid crisis mounted.

       86.     Subsequently, in the wake of hundreds of thousands of opioid deaths and thousands



                                                 20
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 21 of 40 PageID #: 21




of lawsuits, McKinsey proposed a plan for Purdue’s exit from the opioid business whereby Purdue

would continue selling opioids as a way to fund new Purdue ventures. According to McKinsey,

this change was necessary because of the negative events that materially compromised the Purdue

brand.

         87.   McKinsey’s work for opioid manufacturers extended beyond Purdue. McKinsey

designed and implemented marketing programs for the country’s largest opioid manufacturers and

distributors, including Johnson and Johnson, Cephalon, and Endo collecting millions of dollars in

fees and, further increasing the sale and use of opioids, and thereby instances of children born

suffering from NAS, in West Virginia.

         88.   At the same time McKinsey was working for opioid companies, McKinsey also

consulted with governments and non-profits working to abate the raging opioid crisis—a crisis

that McKinsey’s own research showed was caused in large part by prescription opioids.

         89.   There are indications that individuals at McKinsey considered destroying or

deleting documents related to their work for Purdue.

         90.   In 2019, McKinsey announced that it no longer worked for Purdue or other opioid

manufacturers. But the harm created by McKinsey’s marketing plans for opioid manufacturers has

not stopped.

         91.   Opioids have killed thousands in West Virginia, and continue to ravage the lives of

many more, creating one of the largest public health epidemics in the country’s history. The

astounding rates of children born with NAS in West Virginia represents a parallel epidemic

unfolding concurrently with the opioid crisis as a whole, one that will have lasting for decades into

the future as these children grow into adults. Economically, the toll is equally grim. The opioid

crisis has already forced West Virginia to pay millions of dollars for increased costs in health care,



                                                 21
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 22 of 40 PageID #: 22




criminal justice, and many other programs needed to abate the epidemic. The crisis of widespread

NAS in West Virginia will similarly require billions of dollars in child welfare, education, and

health care costs soon.

          92.   Months after McKinsey stopped its opioid work, Purdue filed for bankruptcy.

More than a hundred thousand individuals filed claims for personal injuries. States and local

governments filed claims for trillions of dollars incurred as a result of the opioid crisis. Another

McKinsey client, opioid manufacturer Mallinckrodt plc, similarly filed for bankruptcy protection

in October 2020.

          93.   In 2019, an Oklahoma state court found that McKinsey client Johnson & Johnson

helped cause the opioid epidemic in Oklahoma, ordering it to pay $465 million to help abate the

crisis.

          94.   In 2020, Purdue pleaded guilty to three felonies as a result of conduct spanning a

decade – from 2007 to 2017 – during which Purdue worked side-by-side with McKinsey to design

and implement marketing campaigns to increase dangerous opioid sales.

          95.   In 2020, Purdue and the members of the Sackler family who owned Purdue also

settled civil claims by the Department of Justice for hundreds of millions of dollars. The

materials filed in connection with that plea and settlement agreements contain a statement of

facts regarding McKinsey’s conduct and involvement in the conduct leading to the civil claims

against Purdue and the Sackler family.



                McKINSEY’S ADVICE DRIVES OPIOD DIVERSION SUPPLY

          96.   By the time McKinsey was working with Purdue on sales and marketing in 2009,

it already had extensive experience with opioids in particular. As early as 2002, McKinsey was



                                                22
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 23 of 40 PageID #: 23




advising other opioid manufacturers regarding methods to boost sales of their drugs. For example,

on March 14, 2002, McKinsey prepared a confidential report for Johnson & Johnson regarding

how to market their novel opioid product, the Duragesic fentanyl patch. Incredibly, one of the

recommendations McKinsey provided to Johnson & Johnson was that they concentrate their sales

and marketing efforts on doctors that were already prescribing large amounts of Purdue’s

OxyContin.

       97.     As early as 2002 McKinsey had such intricate knowledge of the sales and marketing

practices of opioid manufacturers, generally, and Purdue’s efforts with OxyContin, specifically,

that it was able to recommend to Purdue’s competitors in the opioid market that they boost their

own opioid sales by following in the footsteps of Purdue.

       98.     McKinsey was aware that their advice to the pharmaceutical industry was

contributing to opioid abuse and diversion. In 2013, McKinsey briefed Purdue on the ongoing

concerns of oxycontin addiction and diversion among prescribers, advising Purdue’s marketing

and sales teams on how to tailor their messaging to doctors who were growing increasingly wary

of prescribing such drugs.

       99.     Despite this awareness, McKinsey’s mandate was to increase opioid sales during a

time when Purdue was obligated to restrict its previous marketing strategies because those

strategies had caused the overprescribing of opioids and the inevitable consequences thereof.

McKinsey’s job was to devise strategies to sell as many pills as conceivably possible. Under

McKinsey’s tutelage, Purdue’s growth and the growth of other opioid manufacturers continued its

upward trajectory unabated, as national overdose deaths and NAS Births also increased.

       100.    Perhaps the key insight McKinsey provided to opioid manufacturers was, using its

granular approach, to identify historically large prescribers and target ever more sales and



                                               23
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 24 of 40 PageID #: 24




marketing resources on them. After seeing much success with this technique in their consulting

for Purdue, McKinsey similarly advised opioid manufacturers Johnson & Johnson and Endo to

target high prescribing doctors with sales teams to increase opioid prescriptions, as well as

prescriptions of higher and more potent dosages.

       101.    On January 20, 2010, Purdue’s board was informed of the ongoing work McKinsey

was performing concerning a new “physician segmentation” initiative whereby McKinsey would

analyze the opioid prescribing patterns of individual physicians to identify those that had

historically been the highest prescribers. McKinsey then worked with Purdue’s sales and

marketing staff to specifically target those high prescribing doctors with a marketing blitz to

encourage even further prescribing of their Opioid drugs. Purdue trained its sales force in tactics

to market to these high prescribers based on McKinsey’s insights and designed in conjunction with

McKinsey.

       102.    By all accounts, McKinsey’s strategy of physician targeting was a success, and the

same techniques honed through their work with Purdue were given to Purdue’s competitors.

Opioid prescriptions in West Virginia increased exponentially in this period. McKinsey’s advice

to Purdue, J&J, Endo, and Cephalon to target top-decile contributors drove not only demand for

prescriptions but also supply into the diversionary market.

       103.    In West Virginia, the number of prescriptions written and the number of opioid

drugs dispensed during this time period is staggering: between 2008 and 2018, 2.6 million opioid

pills were dispensed from the Tug Valley Pharmacy in Williamson, WV (Population 2800

individuals), and 3.7 million hydrocodone pills were dispensed from a pharmacy in the tiny town

of Kermit, WV, with a population of only 400 individuals, during this same time period. Westside

Pharmacy in Oceana, WV (Pop. 1,394), where Plaintiff filled her prescriptions, sold 7,939,772



                                                24
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 25 of 40 PageID #: 25




opioid pills between 2006 and 2014, according to DEA tracking data.

       104.    The amount of opioids in West Virginia during this time period is so vastly more

than small communities such as Oceana could even consume for medical purposes, that it is all but

guaranteed many of these pills entered the diversionary market, further increasing the severity of

the opioid epidemic and the number of instances of NAS in West Virginia. This would not have

been possible without McKinsey’s advice to the pharmaceutical industry on how to sell the

maximum number of opioids possible.



      McKINSEY’S ADVICE PROTECTS DISTRIBUTORS WHO PLED GUILTY

          105.         McKinsey’s advice to AmeriSource Bergen to re-direct criticism onto the

   addict population allowed AmeriSource Bergen to continue to distribute substantial amounts of

   pain pills in to West Virginia.



 McKINSEY MISLEADS THE FEDERAL GOVERNMENT ABOUT THE IMPACT OF
                       OPIOID DRUGS ON CHILDREN
     106. McKinsey misled the federal government as to the impact of the Opioid Crisis on

children by only presenting the talking points McKinsey created for its co-conspirators, which

sought to redirect blame for the Opioid Crisis onto patients that abuse the drug.

In the 2016 report, McKinsey acknowledged that the Opioid Crisis harmed children but only to

the extent that children were being raised in difficult home circumstances due to their parent’s

status as drug addicts. By deciding to hide hundreds of thousands of injured babies from the federal

government, McKinsey directly harmed each of the NAS Children in lost opportunities for federal

attention to the problem, as well as lost opportunities in mitigation of the problem for children

born after 2016.



                                                25
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 26 of 40 PageID #: 26




         107.     McKinsey, with its extensive research capacity, must have known of the extent of

the NAS epidemic and therefore must have decided to exclude any mention of hundreds of

thousands of children directly harmed by its clients’ products.

         108.     Below are relevant facts of which McKinsey was most certainly aware that should

have garnered attention in McKinsey’s report:

         a.      The incidence of NAS has been increasing in the United States. The Substance
                 Abuse Mental Health Services Administration reported that 1.1% of pregnant
                 women abused opioids (0.9% used opioid pain relievers and 0.2% used heroin) in
                 2011. 2

         b.      In recent years, there has been a dramatic rise in the proportion of infants who have
                 been exposed to opioids. Opioid use among women who gave birth increased in the
                 United States from 1.19 to 5.63 per 1,000 hospital births per year between 2000 and
                 2009. Concurrently the incidence of neonatal abstinence syndrome (NAS) among
                 newborns during the same period (from 1.20 per 1,000 hospital births per year in
                 2000 to 3.39 per 1,000 hospital births per year in 2009). 3

              c. In a study from Florida, the number of newborns who had NAS and were admitted
                 to the NICU increased by 10-fold from 2005 to 2011, a relevant period when
                 Defendant McKinsey tortiously and negligently conspired with others to drive supply
                 to the diversionary market. Increases in the incidence of NAS have been reported
                 uniformly across community hospitals, teaching hospitals, and children’s hospital. 5

              d. The incidence of NAS in newborns born to opioid-dependent women is between 70
                 and 95 percent. Research suggests that newborns with NAS (most commonly
                 associated with opioid misuse during pregnancy) are more likely than all other
                 hospital births to have low birthweight or respiratory complications. Untreated
                 heroin and other opioid misuse during pregnancy also is associated with increased
                 risk of placental abruption, preterm labor, maternal obstetric complications, and fetal
                 death. 6
         2
             Prabhakar Kocherlakota, Neonatal Abstinence Syndrome, 134(2) Pediatrics 547, 547-48 (2014), available at
http://pediatrics.aappublications.org/content/pediatrics/134/2/e547.full.pdf.
         3
            Patrick, S. W., Schumacher, R. E., Benneyworth, B. D., Krans, E. E., McAllister, J. M., & Davis, M. M.
(2012). Neonatal abstinence syndrome and associated health care expenditures: West Virginias, 2000–2009. Journal
of the American Medical Association, 307(18), 1934–1940.
          5
            Prabhakar Kocherlakota, Neonatal Abstinence Syndrome, 134(2) Pediatrics 547, 547-48 (2014), available at
http://pediatrics.aappublications.org/content/pediatrics/134/2/e547.full.pdf.
          6
            Winklbaur, B., Kopf, N., Ebner, N., Jung, E., Thau, K., & Fischer, G. (2008). Treating pregnant women
dependent on opioids is not the same as treating pregnancy and opioid dependence. Addiction, 103(9), 1429–1440;
see also American College of Obstetricians and Gynecologists. (2012; reaffirmed in 2014). Opioid abuse, dependence,
and addiction in pregnancy (Committee Opinion No. 524). Retrieved from http://www.acog.org/-/media/Committee-
Opinions/Committee-on-Health-Care-for-Underserved-Women/co524.pdf?dmc=1&ts=20150928T1302076021; see


                                                          26
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 27 of 40 PageID #: 27




        109.    The NAS epidemic and its consequences could have been, and should have been,

prevented by the Defendants who control the U.S. drug distribution industry and the Defendants

who manufacture the prescription opioids. These Defendants have profited greatly by allowing

West Virginia to become flooded with prescription opioids.

        110.    The drug distribution industry is supposed to serve as a “check” in the drug delivery

system, by securing and monitoring opioids at every step of the stream of commerce, protecting

them from theft and misuse, and refusing to fulfill suspicious or unusual orders by downstream

pharmacies, doctors, clinics, or patients. Defendants woefully failed in this duty, instead

consciously ignoring known or knowable problems and data in their supply chains.



                                CLASS ACTION ALLEGATIONS

        111.    Plaintiffs seek to represent the following class of individuals:

                All persons born in West Virginia under the age of eighteen, born after 2002 who
                 were diagnosed with opioid withdrawal and whose birth mother (1) used opioids
                during gestation. and (2) had a medical prescription for opioids before or during
                the gestation period.

        Excluded from the Class are children of the Defendants and their officers, directors, and

employees, as well as the Court and its personnel.

        112.    Plaintiffs and all others similarly situated are entitled to have this case maintained

as a class action pursuant to Federal Rules of Civil Procedure for the following reasons:

        113.    The prerequisites for a class action under Federal Rule of Civil Procedure 23(a) are

met.

           a.   The class is so numerous that joinder of all persons is impracticable. Although the


also Kaltenbach, K., Berghella, V., & Finnegan, L. (1998). Opioid dependence during pregnancy: Effects and
management. Obstetrics Gynecology Clinics of North America, 25(1), 139–151.

                                                   27
Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 28 of 40 PageID #: 28




precise number of children in the Class is currently unknown, Plaintiffs believe that the

putative class is in the thousands, if not more.

       b.   There are common issues of law and fact, particularly whether Defendants’ and

their agents’ policies and procedures that encouraged the continued use and abuse of opioids

despite knowing the dangers caused harm to the Class.

       c.   Plaintiffs’ claims are typical of the class. Plaintiffs’ injuries are typical of the

experience of the Class Members, having suffered personal injury and increased health risks

necessitating medical monitoring and future medical treatment that are typical of the

experience of the Class Members. Plaintiffs’ interests are identical to and aligned with those

of other Class Members. Plaintiffs and the Class Members have suffered an array of damages

all stemming from the common trunk of facts and issues related to exposure to Defendants’

manufacture and distribution of opioids.

       d.   Plaintiffs will fairly and adequately represent and protect the interests of the class

because:

                i. Plaintiffs have retained counsel experienced in the prosecution of class
                   action litigation who will adequately represent the interests of the class;

               ii. Plaintiffs and counsel are aware of no conflicts of interest between Plaintiffs
                   and absent Class Members or otherwise that cannot be managed through the
                   implementation of available procedures;

               iii. Plaintiffs have, or can acquire, adequate financial resources to assure that
                    the interests of the class will be protected; and

               iv. Plaintiffs are knowledgeable concerning the subject matter of this action
                   and will assist counsel in the prosecution of this litigation.


               v. Plaintiffs and counsel are aware of no conflicts of interest between Plaintiffs
                  and absent Class Members or otherwise that cannot be managed through the
                  implementation of available procedures;



                                              28
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 29 of 40 PageID #: 29




                  vi. Plaintiffs have, or can acquire, adequate financial resources to assure that
                      the interests of the class will be protected; and

                  vii. Plaintiffs are knowledgeable concerning the subject matter of this action
                       and will assist counsel in the prosecution of this litigation.


       Further, any denial of liability and defenses raised by the Defendants would be applicable

to all claims presented by all members of the class or can otherwise be managed through available

procedures.

           114.        Defendants’ conduct presents predominant common factual questions. This

  class is bound together by the common factual questions relating to whether the Defendants’

  tortious activities led to physicians’ over-subscription of opioids and created a diversionary

  market for opioids thus certification is proper under Rule 23 (c)(4). Regardless of whether

  Plaintiffs and the Class Members are presenting individualized damages such as pain &

  suffering, they will present common liability proof that is the same for each member of the

  Class. Across claim categories, Plaintiffs’ common proof of Defendants’ liability will involve

  the same cast of characters, events, discovery, documents, fact witnesses, and experts.

           115.        The need for proof of Plaintiffs’ and Class Members’ damages will not

  cause individual issues to predominate over common questions. The amounts of economic and

  non-economic losses can be efficiently demonstrated either at trial or as part of routine claims

  administration through accepted and court-approved methodologies set forth in the Federal

  Manual for Complex Litigation with the assistance of court-appointed personnel, including

  Special Masters. Certain types or elements of damage explained below as appropriate under

  Federal Rule of Civil Procedure 23(b)(2) are subject to proof using aggregate damage

  methodologies or simply rote calculation and summation on a class-wide basis while individual

  damages may be determined via the mechanisms explained above.


                                               29
 Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 30 of 40 PageID #: 30




        116.        A class action is superior to maintenance of these claims on a claim-by-

claim basis when all actions arise out of the same circumstances and course of conduct. A class

action allows the Court to process all rightful claims in one proceeding. Class litigation is

manageable considering the opportunity to afford reasonable notice of significant phases of the

litigation to Class Members and permit distribution of any recovery. The prosecution of

separate actions by individual Class Members, or the individual joinder of all Class Members

in this action, is impracticable and would create a massive and unnecessary burden on the

resources of the courts and could result in inconsistent adjudications, while a single class action

can determine, with judicial economy, the rights of each member of the class or subclasses,

should that be determined to be appropriate.

        117.        The conduct of this action as a class action conserves the resources of the

parties and the court system, protects the rights of each member of the class, and meets all due

process requirements.

        118.        Certification of the Class with respect to particular common factual and

legal issues concerning liability and comparative fault, as well as the necessary and appropriate

quantum of punitive damages, or ratio of punitive damages to actual harm, is appropriate under

Federal Rule of Civil Procedure 23(c)(4).

        119.        The particular common issues of liability, fault, and the quantum of punitive

damages or ratio of punitive damages to actual harm, are questions of common to all Class

Members no matter what type of harm or injury was suffered by each Class Member.

        120.        The particular common issues of fact common to all class members no

matter what type of harm or injury was suffered by each class member include: the specific

nature of the defendants’ advice to co-conspirators, the co-conspirators reliance upon the



                                               30
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 31 of 40 PageID #: 31




   specific advice rendered by the defendant, the Defendants knowledge of the harm proximately

   caused by the Defendants’ advice and the financial benefits derived by the Defendants from the

   conduct alleged herein.

       121.    A class action may be maintained under Federal Rule of Civil Procedure 23(b)(2)

because Defendants have acted or refused to act on grounds that apply generally to the Class,

thereby making appropriate the entry of equitable and/or injunctive relief, including a medical

monitoring protocol and treatment programs, and injunctive relief to prevent recurrence of the

conduct in the future.

       122.    As a result of Defendants’ negligent conduct, the Rule 23(b)(2) Class Members are

at increased risk of NAS and developmental issues. Early detection of neonatal exposure and

developmental issues through examination and testing, with treatment as necessary, has significant

value for Rule 23(b)(2) Class Members because such detection will help Class Members monitor,

minimize and treat the harm therefrom. Due to neonatal opioid exposure by the Rule 23(b)(2) Class

Members, surveillance, surveillance in the form of periodic medical examinations and treatment

is reasonable and necessary, because such surveillance will provide early detection, diagnosis and

treatment of NAS and its effects. As a remedy for the negligent and unconscionable conduct

alleged in this Complaint, Defendants should be required to fund a medical monitoring and

treatment program designed to identify and combat NAS and its effects on the Class and provide

desperately needed neonatal care and treatment programs as NAS affected children develop.

       123.    The particular common issues of liability, comparative fault, and the quantum of

punitive damages or ratio of punitive damages to actual harm, are common to all Class Members

no matter what type of harm or injury was suffered by each Class Member.

       124.    The particular factual issues presented herein are common to all class members no



                                               31
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 32 of 40 PageID #: 32




matter what type of harm or injury was suffered by each Class Member.



                                      CAUSES OF ACTION

                               COUNT I - CIVIL CONSPIRACY

            125.        Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set

   out herein.

       126.      Defendants conspired with the Co-Conspirators by taking steps to advise, inform

and enable them to engage in tortious activity that proximately caused the injuries alleged herein.

       127.      By garnering information from each Co-Conspirator, the Defendants placed

themselves in a position by which Defendants’ knowledge of each Co-Conspirators’ trade secrets

and market performance allowed the Co-Conspirators to act in concert to tortiously and illegally

change the standard of care for opioids, drive an oversupply in the prescription market to meet

the demands of the diversionary market, deflect criticism/enforcement actions against the co-

conspirators and mislead the federal government about nature of the harm to children caused by

the Opioid Crisis.

       128.      No Defendant or co-conspirator in this opioid network would have succeeded in

profiting so significantly from the opioid epidemic without the concerted conduct of the other

party, and none would have succeeded so significantly without engaging in the wrongful conduct

as herein alleged.

       129.      Each Defendant and co-conspirator likewise benefitted from this conspiracy in

that the more pervasive opioid diversion became, the more Defendant and Co-Conspirators

profited.

       130.      As a result of the concerted actions between and among the Defendants, the



                                                  32
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 33 of 40 PageID #: 33




Plaintiffs and the class have suffered damages.

          131.   Defendants are jointly and severally liable for the damages inflicted by

themselves and all Co-Conspirators.

          132.   Plaintiffs, minor E.G.W. and the Class demand judgment against each Defendant

for compensatory damages.



                                     COUNT II - NUISANCE

          133.   Plaintiffs reassert the allegations of the foregoing paragraphs as if set forth fully

herein.

          134.   The nuisance is the over-saturation of opioids in West Virginia for non­medical

purposes, as well as the adverse social, economic, and human health outcomes associated with

widespread illegal opioid use, including the increasing incidence of NAS.

          135.   All Defendants substantially participated in nuisance-causing activities.

          136.   Defendants’ nuisance-causing activities include selling or facilitating the excessive

sale of prescription opioids to the patients and citizens of West Virginia, as well as to unintended

users, including newborns and children, people at risk of overdose, and criminals.

          137.   Defendants’ nuisance-causing activities also include failing to implement effective

controls and procedures in their supply chains to guard against theft, diversion and misuse of

controlled substances, and their failure to adequately design and operate a system to detect, halt

and report suspicious orders of controlled substances.

          138.   Defendants’ activities unreasonably interfere with the rights of Plaintiffs and the

Class.

          139.   The Defendants’ interference with these rights of Plaintiffs and the Class is



                                                  33
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 34 of 40 PageID #: 34




unreasonable because it:

              a.     Has harmed and will continue to harm the children and public health services
                     of West Virginia;
              b.     Is proscribed by statutes and regulation, including the CSA and the consumer
                     protection statute;
              c.     Is of a continuing nature and it has produced long-lasting effects; and
              d.     Defendants have reason to know their conduct has a significant effect upon
                     Plaintiffs and the Class.

       140.    The nuisance undermines public health, quality of life, and safety. It has resulted in

high rates of addiction, overdoses, dysfunction, and despair within families and entire

communities.

       141.    The resources of the communities of the Plaintiffs and the Class are insufficient to

deal with needs created by the Opioid Crisis, and these limited resources are being unreasonably

consumed in efforts to address the Crisis, including efforts to address the overwhelming number

of children born with NAS.

       142.    Defendants’ nuisance-causing activities are not outweighed by the utility of

Defendants’ behavior. In fact, their behavior is illegal and has no social utility whatsoever. There

is no legitimately recognized societal interest in failing to identify, halt, and report suspicious

opioid transactions. There is no legitimate societal interest in Manufacturer Defendants

dissemination of false “scientific” facts and advice.

       143.    Plaintiff minor E.G.W. and the Class also have suffered unique harms different

from the public at large, namely, that they personally suffer NAS.

       144.    The effects of the nuisance can be abated. Defendants share in the responsibility for

doing so.

       145.    Defendants should be required to pay for medical monitoring expenses Plaintiffs

and the Class will incur in the future to fully abate the nuisance.



                                                34
       Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 35 of 40 PageID #: 35




                  COUNT III - NEGLIGENCE AND GROSS NEGLIGENCE
          146.   Plaintiffs reassert the allegations of the foregoing paragraphs as if set forth fully

herein.

          147.   Defendants owe a non-delegable duty to Plaintiffs, minor E.G.W. and the Class to

conform their behavior to the legal standard of reasonable conduct under the circumstances, in the

light of the apparent risks.

          148.   There is no social value to Defendants’ challenged behavior. In fact, Defendants’

entire conduct, behavior, actions, misrepresentations, conspiracies, and omissions are against the

law.

          149.   On the other hand, there is immense social value to the interests threatened by

Defendants’ behavior, namely the health, safety, and welfare of minor E.G.W. and the Class and

its patients.

          150.   Defendants’ behavior caused a substantial injury and damage to minor E.G.W. and

the Class.

          151.   Defendants’ conduct fell below the reasonable standard of care and was negligent.

Their negligent acts include:

                 a. Assisting the Co-Conspirators in consciously supplying the U.S. market with
                    highly addictive prescription opioids, including misrepresenting, understating,
                    or obfuscating the highly addictive propensities of opioid pills;

                 b. Assisting the Co-Conspirators in using unsafe marketing, labeling, distribution,
                    and dispensing practices, including failing to warn or advise physicians to
                    conduct an addiction family history of each and every potential patient;

                 c. Assisting the Co-Conspirators in affirmatively enhancing the risk of harm from
                    prescription opioids by failing to act as a last line of defense against diversion;

                 d. Assisting the Co-Conspirators in training their employees to encourage
                    prescriptions likely to lead to diversionary market oversupply;


                                                  35
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 36 of 40 PageID #: 36




                 e. Failing to provide advise to the Co-Conspirators that would encourage effective
                    controls and procedures to detect and/or guard against theft and diversion of
                    controlled substances;


                 f. Assisting the Co-Conspirators in creating misleading information with the
                    intention of having prescribing physicians rely upon it.

          152.   Controlled substances are dangerous commodities. Defendants breached their duty

to exercise the degree of care, prudence, watchfulness, and vigilance commensurate to the dangers

involved in the providing advice, consultation, and management service to the Co-Conspirators.

          153.   Defendants were also negligent or reckless in failing to advise the Co-Conspirators

to guard against foreseeable third-party misconduct, e.g., the foreseeable conduct of: corrupt

prescribers, corrupt pharmacists and staff, and/or criminals who buy and sell opioids for non-

medical purposes.

          154.   Plaintiffs, minor E.G.W. and the Class are without fault, and the injuries to

Plaintiffs, minor E.G.W. and the Class would not have happened in the ordinary course of events

if the Defendants used due care commensurate to the dangers involved in the distribution and

dispensing of controlled substances.

          155.   The aforementioned conduct of Defendants proximately caused damage to

Plaintiffs, minor E.G.W. and the Class.



                                  COUNT IV - MEDICAL MONITORING

          156.   Plaintiffs reassert the allegations in the foregoing paragraphs as if fully set out

herein.

          157.   Plaintiffs assert a claim for Medical Monitoring under the Laws of State of West

Virginia seeking appropriate injunctive and equitable relief.

          158.   By definition, plaintiff minor E.G.W. was exposed to opioids, a known toxic

                                                 36
     Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 37 of 40 PageID #: 37




substance, at a concentration higher than expected for the general population. Such exposure was

proximately caused by the tortious activities of the Defendants.

        159.     Minor E.G.W. and those similarly situated face a lifetime of latent, dread medical

and emotional conditions proven to be linked to in utero exposure opioids including but not limited

to: brain damage, muscular-skeletal developmental disorders, speech and language disorders,

cognitive developmental disorders, psychiatric disorders, emotional development disorders,

behavioral disorders and increased risk of addiction.

        160.     Minor E.G.W. and those similarly situated will benefit from medical monitoring

for the aforementioned medical and emotional conditions because testing and continued

monitoring will bring to light the onset of these medical and emotional conditions so that treatment

and intervention may begin at the earliest point possible.

        161.     Minor E.G.W. and those similarly situated will benefit from a medical monitoring

program featuring an epidemiological component that collects and analyzes medical monitoring

results 7 so that other heretofore unrecognized latent, dread diseases that may be associated with in

utero exposure may be identified so that treating professionals may better care for the Class

Members and so that medical professionals engaged in the research and development of new

treatment will have access to a broader universe of data.

        162.     Further, minor E.G.W. and those similarly situated will require on-going care for

the aforementioned conditions which are known to result from in utero exposure to opioids

including but not limited to medical care, psychiatric care, psychological care, physical therapy,

cognitive therapy and speech therapy.

        163.     The harm visited upon minor E.G.W. and those similarly situated is irreparable.


        7
            Such epidemiological data will be collected, maintained and analyzed in such a manner as to protect the
identity of individual class members.

                                                        37
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 38 of 40 PageID #: 38




       164.    Money damages will not suffice because it is impossible to predict with any

certainty the costs of such monitoring and treatment for each individual class member nor is it

possible to predict new treatment and intervention protocol that may be developed as data from

medical monitoring of the Class is provided to the medical research community.

       165.    Further, money damages will not suffice because an award of money damages for

future monitoring and treatment would not result in comprehensive programs whereby important

information is shared among the medical community so that new treatments, protocols,

intervention and test may be developed.

       166.    Minor E.G.W., on behalf of all those similarly situated, seek a Court-administered

fund replenished from time-to-time by the Defendants to achieve such injunctive and equitable

relief as necessary for the continuing benefit of the class.

       167.    Given the immense wealth of the Defendants, such injunctive and equitable relief

presents no undue burden or irreparable damage to the Defendants.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs Cynthia Woolwine, individually and on behalf of minor

E.G.W. and all those similarly situated requests that the Court grant the following relief:

       a.      Injunctive and Equitable Relief Medical Monitoring of the Class;

       c.      Attorneys’ fees and costs;

       d.      Pre and Post Judgment Interest;

       d.      All such other relief this Court deems just and fair; and

       f.      Plaintiffs seek a trial by jury for all counts so triable.




                                                  38
    Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 39 of 40 PageID #: 39




Date: July 23, 2021                 Respectfully submitted by:

                                    /s/ Stephen P. New
                                    Stephen P. New (W.Va. Bar No. #7756)
                                    New, Taylor and Associates
                                    430 Harper Park Dr.
                                    Beckley, WV 25801
                                    304-250-6017
                                    304-250-6012 (facsimile)
                                    steve@newlawoffice.com


                                    Kevin W. Thompson, Esq. (W.Va. Bar No. 5062)
                                    David R. Barney, Jr., Esq. (W.Va. Bar No. 7958)
                                    Melissa Ellsworth, Esq. (W.Va. Bar No. 13609)
                                    Sarah Surber, Esq. (W.Va. Bar No. 10460)
                                    Thompson Barney
                                    2030 Kanawha Boulevard, East
                                    Charleston, West Virginia 25311
                                    Telephone: (304) 343-4401
                                    Facsimile: (304) 343-4405
                                    kwthompsonwv@thompsonbarneylaw.com
                                    drbarneywv@gmail.com
                                    mellsworth@thompsonbarneylaw.com
                                    ssurber@thompsonbarneylaw.com


                                    Celeste Brustowicz (pro hac vice pending)
                                    Barry J. Cooper, Jr. (pro hac vice pending)
                                    Stephen H. Wussow (pro hac vice pending)
                                    Victor Cobb (pro hac vice pending)
                                    The Cooper Law Firm, LLC
                                    1525 Religious Street
                                    New Orleans, LA 70130
                                    Telephone: (504) 399-0009
                                    cbrustowicz@clfnola.com
                                    bcooper@clfnola.com
                                    swussow@clfnola.com
                                    vcobb@clfnola.com

                                    Donald Creadore, Esq. (pro hac vice pending)
                                    Creadore Law Firm, P.C.
                                    450 Seventh Ave., Suite 1408
                                    New York, NY 10123
                                    Telephone: 212.355.7200
                                    Donald@creadorelawfirm.com


                                      39
Case 5:21-cv-00418 Document 1 Filed 07/23/21 Page 40 of 40 PageID #: 40




                                James F. Clayborne (pro hac vice pending)
                                CLAYBORNE, SABO & WAGNER, LLP
                                525 West Main Street, Suite 105
                                Belleville, IL 62220
                                Telephone: 618-239-0187
                                Facsimile: 618-416-7556
                                jclayborne@cswlawllp.com




                                  40
